







REVOLVING CREDIT LOAN AGREEMENT
dated as of June 26, 2014
between
CUMBERLAND PHARMACEUTICALS INC.,
as Borrower
and
SUNTRUST BANK
the Lender







--------------------------------------------------------------------------------



Table of Contents






ARTICLE 1
LOAN                            1

1.1
Loan                                1

1.2
Interest                                1    

1.3
Borrowing Procedures for the Loan                2

1.4
Use of Proceeds                        2

1.5
Payments to Lender’s Office; Right of Offset        2

1.6
Fees                                2

1.7
Increase of Availability Under Note                2

1.8
Usury                                3

ARTICLE 2
COLLATERAL AND GUARANTIES            4

2.1
Collateral                            4

2.2
Guaranties                            4

2.3
Cross‑Collateralization                    4

ARTICLE 3
REPRESENTATIONS AND WARRANTIES        5

3.1
Existence and Qualification                    5

3.2
Power and Authorization                    5

3.3
Binding Obligations                        5

3.4
No Legal Bar or Resultant Lien                5

3.5
No Consent                            5

3.6
Financial Condition                        5

3.7
Litigation                            6

3.8
Taxes; Governmental Charges                6

3.9
Title, Etc                            6

3.10
Intellectual Property                        6

3.11
No Default                            6

3.12
Casualties; Taking of Properties, Etc                6

3.13
Compliance with Laws, Etc                    6

3.14
ERISA                                7

3.15
Trade Names                            7




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





3.16
Subsidiaries                            7

3.17
Loans to Others                        7

3.18
Leases and/or Warehouse Agreements            7

ARTICLE 4
CONDITIONS PRECEDENT                7

4.1
Initial Conditions                        7

4.2
All Advances                            8

ARTICLE 5
AFFIRMATIVE COVENANTS                9

5.1
Financial Statements and Reports                9

5.2
Taxes and Other Liens                    9

5.3
Maintenance                            10

5.4
Further Assurances                        10

5.5
Accounts and Records                        10

5.6
Notice of Certain Events                    10

5.7
Compliance with Laws                    11

5.8
ERISA Information and Compliance                11

5.9
Insurance                            11

ARTICLE 6
NEGATIVE COVENANTS                12

6.1
Nature of Business                        12

6.2
Mergers, Etc                            12

6.3
Proceeds of Loan                        12

6.4
Change in Control                        12

6.5
Notice of Additional Debt                    12

6.6
Liens                                12

6.7
EBIT to Interest Expense Ratio                12

6.8
Funded Debt Ratio                        13

6.9
Subsidiaries                            13

6.10
Dividends, Loans, Advances to Others, Etc            13

6.11
Sale of Assets                            13

6.12
Repurchase or Redemption of Stock                13

6.13
Acquisition                            13

6.14
Change in Business                        13

6.15
CEO                                13




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





6.16
Cumberland Emerging Technologies, Inc.            14

ARTICLE 7
EVENTS OF DEFAULT                    14

7.1
Events of Default                        14

7.2
Remedies                            15

7.3
Right of Set‑off                        16

7.4
Default                                16

ARTICLE 8
GENERAL PROVISIONS                16

8.1
Notices                            16

8.2
Invalidity                            17

8.3
Term of This Agreement                    17

8.4
Successors and Assigns                    17

8.5
Participation                            17

8.6
Waivers                            17

8.7
Amendments                            17

8.8
Governing Law                        18

8.9
No Fiduciary Relationship                    18

8.10
Nature of Commitment                    18

8.11
Governance; Exhibits                        18

8.12
Time of Essence                        18

8.13
Costs, Expenses, and Taxes                    18

8.14
Counterparts                            19

8.15
Distribution of Information                     19

8.16
Jurisdiction; Venue; Service of Process            19

8.17
Jury Waiver                            19

8.18
Waiver of Certain Damages                    19

8.19
Entire Agreement                        20

ARTICLE 9
DEFINITIONS AND USAGE                20

9.1
Defined Terms                         20

9.2
Computations; Accounting Principles                25

9.3
General Construction; Captions                26

9.4
UCC Terms                            26

9.5
References to Documents and Laws                26




--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES


SCHEDULE 3.18    Collateral Locations, Leases, And Storage Agreements
EXHIBIT A         Compliance Certificate








--------------------------------------------------------------------------------




REVOLVING CREDIT LOAN AGREEMENT
THIS REVOLVING CREDIT LOAN AGREEMENT (this “Loan Agreement”) is made and entered
into as of the 26th day of June, 2014 by and among CUMBERLAND PHARMACEUTICALS
INC., a Tennessee corporation (the “Borrower”), and SUNTRUST BANK, a Georgia
banking corporation (the “Lender”).
RECITALS:
1.    The Borrower has requested that the Lender extend it a revolving credit
facility.
2.    The Lender is willing to extend the revolving credit facility to Borrower
pursuant to the terms of this Agreement and the Loan Documents (as such term is
defined herein).
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Borrower and the Lender agree as follows:
ARTICLE 1


LOAN
1.1    Loan.
(a)    Loan. Subject to the Conditions Precedent and the other terms and
conditions contained in this Agreement and in the other Loan Documents, and in
reliance upon the representations, warranties and covenants in this Agreement
and the other Loan Documents, Lender agrees to make Advances to Borrower on a
revolving credit basis up to $12,000,000.00 from time to time until the Maturity
Date, as evidenced by and pursuant to the Note; provided, that the principal
amount outstanding under the Note shall not at any time exceed the Maximum
Revolver Amount. The Loan shall be collateralized dollar for dollar pursuant to
documentation acceptable to Lender until such time as the Borrower maintains
compliance with the Funded Debt Ratio. The applicable interest rate and the
terms and provisions of repayment shall be as set forth in the Note.
(b)    Advances. The Borrower shall comply with the terms of Section 1.3 herein
and this Agreement concerning the procedure to follow when requesting an Advance
under the Note.
1.2    Interest. Interest shall accrue on all amounts advanced under the Note at
the rate set forth in the Note, except that interest shall accrue at the Default




--------------------------------------------------------------------------------




Rate following the occurrence of an Event of Default (regardless of whether
notice thereof has been given to Borrower).
1.3    Borrowing Procedures for the Loan. The Borrower shall give the Lender
written notice requesting an Advance (or telephonic notice promptly confirmed in
writing), substantially in the form and substance acceptable to Lender (a
“Notice of Revolving Borrowing”), prior to 11:00 a.m. (Nashville Time) on the
requested date of each Advance. Each Notice of Revolving Borrowing shall be
irrevocable and shall specify (i) the aggregate principal amount of such
Advance, and (ii) the date of such Advance (which shall be a Business Day). If
such request is received prior to 11:00 a.m. (Nashville Time), Lender shall use
its best efforts to fund an Advance on the same day. Borrower acknowledges that
Lender may be delayed in funding an Advance because of the need to confirm the
dollar-for-dollar collateralization requirements.
1.4    Use of Proceeds. Proceeds of the Note shall be used for working capital
and general corporate purposes.
1.5    Payments to Lender’s Office; Right of Offset. Each payment under the Note
shall be made to Lender at Lender’s office for the account of Lender in United
States currency on the date such payment is due. Lender may, but shall not be
obligated to, debit the amount of any such payment that is not made by such time
to any ordinary deposit account of Borrower with Lender (excluding any accounts
held in Borrower’s name as a trustee or fiduciary). Lender shall promptly notify
Borrower of any such setoff, but Lender’s failure to give such notice shall not
affect the validity thereof.
1.6    Fees.
(a)    Commitment Fee. The Borrower shall pay to the Lender a commitment fee
related to the loan evidenced by the Note in the amount equal to $42,000.00.
(b)    Non-Use Fee. Commencing with the quarter ending on September 30, 2014 and
on the last day of each consecutive December, March, June, and September, until
and including the Maturity Date, the Borrower shall pay to Lender a fee equal to
twenty-five (25) basis points of the average unused availability under the Note
during the preceding calendar quarter, such fee to be prorated for any partial
quarter; provided, that if the principal amount of the Note is increased, then
the twenty-five (25) basis points non-use fee shall be calculated to include the
unused portion of the increased principal amount. The non-use fee shall be
calculated within fifteen (15) days of each quarter end and shall be immediately
paid by Borrower upon notice of such amount.
1.7    Increase of Availability Under Note. Provided that no Default or Event of
Default under the Note exists or is threatened, the Borrower, from time




--------------------------------------------------------------------------------




to time, may request in writing that the Lender increase the principal amount
available under the Note by an aggregate principal amount of up to an additional
$8,000,000.00; provided that the Lender in the exercise of its sole discretion
shall determine whether it will or will not fund any requested increase. In
connection with any request by the Borrower for an increase, the following shall
apply:
(a)    each approved increase must be in a minimum amount of no less than
$1,000,000.00;
(b)    no request for an increase shall be delivered to Lender less than ninety
(90) days prior to the Maturity Date;
(c)    the Borrower’s request to the Lender for an increase shall be made in
writing at least thirty (30) Business Days prior to the date the Borrower
desires the requested increase to be funded and in connection with any such
written request the Borrower shall submit:
(i)    the purpose for the increase,
(ii)    Borrower’s calculations, including pro-forma calculations, establishing
to Lender’s satisfaction that none of the financial covenants set forth in the
Loan Documents have been violated, nor will such be violated immediately after
any approved funding, and
(iii)    Borrower’s certification that all representations and warranties
contained in the Loan Documents are true and correct as of the date of the
request, and that no Default or Events of Default under the Loan Documents exist
or are threatened.
The Lender shall review the request by Borrower for an increase in funding, and
the Lender, in the exercise of its sole discretion, shall determine whether to
approve any request. In the event the Lender elects to fund any requested
increase, Borrower shall:
(a)    cause the Lender to receive, at Borrower’s expense, satisfactory evidence
that the lien and security interest against the Collateral remains a first
perfected security interest in favor of Lender, subject to no encumbrance
objectionable to Lender;
(b)    cause the Lender to receive all loan documentation required by Lender to
evidence the increase, including without limitation, such loan documentation as
required to insure that all guaranties and security agreements include the
increase;
(c)    pay to Lender all costs and expenses incurred by Lender in connection
with the increase, including, without limitation, indebtedness tax, UCC filing
costs, and attorney fees; and




--------------------------------------------------------------------------------




(d)    pay to Lender a loan fee equal to ten (10) basis points of the amount by
which the Note is increased.
1.8    Usury. The parties to this Agreement intend to conform strictly to
applicable usury laws as presently in effect. Accordingly, if the transactions
contemplated hereby would be usurious under applicable law (including the laws
of the United States of America and the State of Tennessee), then, in that
event, notwithstanding anything to the contrary in any Loan Document, Borrower
and Lender agree as follows: (a) the aggregate of all consideration that
constitutes interest under applicable law which is contracted for, charged or
received under any of the Loan Documents or otherwise in connection with the
Indebtedness, shall under no circumstance exceed the amount collectible at the
maximum lawful rate of interest permitted by applicable law, and any excess
shall be credited on the Indebtedness by the holder thereof (or, if the
Indebtedness shall have been paid in full, refunded to Borrower); and (b) if the
maturity of the Indebtedness is accelerated by reason of an election of the
holder resulting from any Event of Default or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the maximum amount of interest permitted by
applicable law, and excess interest, if any, for which this Agreement provides,
or otherwise, shall be canceled automatically as of the date of such
acceleration or prepayment and, if previously paid, shall be credited against
the Indebtedness (or, if the Indebtedness shall have been paid in full, refunded
to Borrower).
ARTICLE 2    

COLLATERAL AND GUARANTIES
2.1    Collateral.
(a)    The Indebtedness shall be secured by a first-priority, perfected security
interest in all of the presently existing and hereafter acquired assets of the
Borrower and all Guarantors, including, without limitation, their respective
accounts, accounts receivable, payments, furniture, equipment, inventory,
machinery, general intangibles, chattel paper, instruments, documents, contract
rights, choses in action, corporate or other business records, marketable
securities, stock and other securities, brokerage accounts, depository accounts,
cash, cash equivalents, intellectual property rights, trademarks, copyrights,
patents, patent applications, trade secrets, goodwill, registrations, licenses,
franchises, customer lists, tax refund claims, computer programs, tort claims,
and proceeds arising out of or in connection with the foregoing all as evidenced
by security agreements, UCC financing statements, and any other documentation,
all as evidenced by, and described in more detail in, the Security Documents.
(b)    The Indebtedness shall be secured by all Property hereafter pledged and
delivered to Lender to secure the Indebtedness, and all Property in which any
Person has granted or hereafter grants Lender a lien or security interest to
secure the Indebtedness.




--------------------------------------------------------------------------------




2.2    Guaranties. The Indebtedness shall be jointly and severally guaranteed by
the Guarantors.
2.3    Cross‑Collateralization. Any and all Collateral described in Section 2.1
above shall stand as security and collateral for all obligations of the Borrower
to Lender whether incurred pursuant to the terms of the Loan Documents or
otherwise, and whether presently existing or hereafter incurred. This
cross-collateralization provision is a material factor in Lender’s willingness
to enter into this Agreement and to extend credit hereunder.
ARTICLE 3    


REPRESENTATIONS AND WARRANTIES
To induce Lender to enter this Agreement and extend credit under this Agreement,
Borrower covenants, represents, and warrants to Lender that as of the date
hereof and as of the Closing Date:
3.1    Existence and Qualification. Borrower is a corporation, legally existing
and in good standing under the laws of the State of Tennessee, and is duly
qualified to do business in each jurisdiction in which a failure to be so
qualified would have a Material Adverse Effect. All Guarantors are duly existing
and validly formed in the state of their formation, and all Guarantors are duly
qualified to do business in each jurisdiction in which a failure to be so
qualified would have a Material Adverse Effect.
3.2    Power and Authorization. The Borrower and the Guarantors are duly
authorized and empowered to execute, deliver, and perform under all Loan
Documents to which each is a party, in accordance with their respective
organizational documents.
3.3    Binding Obligations. This Agreement is, and the Note and other Loan
Documents to which each is a party when executed and delivered in accordance
with this Agreement will be, legal, valid and binding upon and against the
Borrower and the Guarantors, as applicable, and their respective Properties,
enforceable in accordance with their respective terms, subject to no defense,
counterclaim, set‑off, or objection of any kind.
3.4    No Legal Bar or Resultant Lien. The execution, delivery and performance
of the Loan Documents by the Borrower and each Guarantor does not constitute a
default under, and will not violate any provisions of the organizational
documents of the Borrower or any Guarantor or any contract, agreement, law,
regulation, order, injunction, judgment, decree, or writ to which the Borrower
or any Guarantor is subject, nor result in the creation or imposition




--------------------------------------------------------------------------------




of any lien upon any Properties of Borrower or any Guarantor, other than those
contemplated by the Loan Documents.
3.5    No Consent. The execution, delivery, and performance of the Loan
Documents by the Borrower and each Guarantor does not require the consent or
approval of any other Person, if the failure to obtain the same would have a
Material Adverse Effect.
3.6    Financial Condition. The audited consolidated financial statements of the
Borrower and each Guarantor for the fiscal year ended December 31, 2013, were
prepared in accordance with GAAP, consistently applied, and such financial
statements present fairly the financial condition of the Borrower and each
Guarantor, as applicable, as of the date or dates and for the period or periods
stated therein, subject to finalizing adjustments determined not to be material.
No Material Adverse Change has occurred since the date of such financial
statements.
3.7    Litigation. There is no litigation, legal or administrative proceeding,
investigation, or other action of any nature pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Guarantor that
involves the possibility of any judgment or liability not fully covered by
insurance and that may have a Material Adverse Effect on the business or the
Properties of the Borrower or any Guarantor or their respective ability to carry
on their respective business as now conducted.
3.8    Taxes; Governmental Charges. The Borrower and each Guarantor have filed
or caused to be filed all tax returns and reports required to be filed. The
Borrower and each Guarantor have paid all due and payable taxes, assessments,
fees, and other governmental charges levied upon them or upon any of their
respective Properties or income including interest and penalties. Borrower and
each Guarantor have made all required withholding deposits.
3.9    Title, Etc. Borrower and each Guarantor have good title to the
Collateral, free and clear of all liens except those securing the Indebtedness.
Neither the Borrower nor any of the Guarantors own any real property.
3.10    Intellectual Property. Except to the extent that a failure to do so will
not have a Material Adverse Effect, the Borrower and each Guarantor possess or
have the right to use all trademarks, service marks, copyrights, trade names,
patents, licenses, and other intellectual property, and rights therein, as are
necessary for the conduct of its business as now conducted and presently
proposed to be conducted, without conflict with the rights or claimed rights of
others.
3.11    No Default. Except to the extent that the same will not have a Material
Adverse Effect, neither the Borrower nor any Guarantor is in default in any
respect that affects its business, Properties, operations, or condition,
financial or otherwise, under any indenture, mortgage, deed of trust, credit
agreement, note, agreement, or other instrument to which the Borrower and any
Guarantor is a party or by which it or their Properties are bound. Neither the
Borrower nor any Guarantor is in violation of its organizational documents.
3.12    Casualties; Taking of Properties, Etc. Neither the business nor the
Properties of the Borrower and any Guarantor have been affected as a result of
any fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of property,
cancellation of contracts, permits, concessions by any domestic or foreign
government or any agency thereof, riot, activities of armed forces or acts of
God or of any public enemy in such a way as to have a Material Adverse Effect.
3.13    Compliance with Laws, Etc. Except to the extent the same will not have a
Material Adverse Effect, neither the Borrower nor any Guarantor is in violation
of any law, judgment, decree, order, ordinance, or governmental rule or
regulation to which the Borrower or any Guarantor or any of their respective
Properties is subject, including without limitation any Environmental Law.
Neither the Borrower nor any Guarantor has failed to obtain any material
license, permit, franchise, or other governmental authorization necessary to the
ownership of any of their respective Properties or to the conduct of their
respective business.
3.14    ERISA. The Borrower and all Guarantors are in compliance in all material
respects with the applicable provisions of ERISA. Neither the Borrower nor any
Guarantor has incurred any material “accumulated funding deficiency” within the
meaning of ERISA, and has not incurred any material liability to PBGC in
connection with any Plan.
3.15    Trade Names. Neither the Borrower nor any Guarantor uses any trade names
(and have not used any since the date of their respective formation).
3.16    Subsidiaries. The only Subsidiaries of the Borrower is the Guarantor and
Cumberland Emerging Technologies, Inc.
3.17    Loans to Others. Neither the Borrower nor any Guarantor has made a loan
to any board member, shareholder, officer, employee, or any other Person.
3.18    Leases and/or Warehouse Agreements. The locations at which the Borrower
and/or the Guarantor maintain any portion of the Collateral are described on
Schedule 3.18 herein. Schedule 3.18 also identifies all leases and/or storage
agreements related to such locations.




--------------------------------------------------------------------------------




ARTICLE 4    


CONDITIONS PRECEDENT
4.1    Initial Conditions. Lender’s obligation to enter into this Agreement is
subject to the Conditions Precedent that Lender shall have received (or agreed
in writing to waive or defer receipt of) all of the following, each duly
executed, dated and delivered as of the Closing Date, in form and substance
satisfactory to Lender and its counsel:
(a)    Note and Loan Documents. The Note, issued by Borrower and payable to the
order of Lender, and all other Loan Documents, all duly executed by the Borrower
and the Guarantors, as applicable;
(b)    Resolutions. Certified copies of resolution of the applicable governing
body of the Borrower and the Guarantors authorizing the execution, delivery, and
performance, respectively, of this Agreement and all Loan Documents;
(c)    Certificate of Existence. A certificate of existence regarding the
Borrower and all Guarantors certified by the Secretary of State of the formation
of such Borrower and/or Guarantors, containing no facts objectionable to Lender,
together with appropriate certificates of authorization to do business in the
State of Tennessee and any other states in which the Borrower or any Guarantor
is required to qualify to do business;
(d)    Organizational Documents. Copies of the organizational documents of
Borrower and the Guarantors, certified by the secretary of each;
(e)    UCC-11 Reports. UCC-11 Reports containing no matter objectionable to
Lender.
(f)    Opinion Letter. An opinion letter from counsel to the Borrower and the
Guarantors in form and substance acceptable to Lender;
(g)    Insurance. Evidence that all insurance required by Lender under this
Agreement and any other Loan Document is in place and effective (including,
without limitation, any required flood insurance);
(h)    W-9, Etc. An executed W-9 form for the Borrower and each Guarantor and
all documentation necessary to comply with the Patriot Act, including, without
limitation, copies of the driver’s license of each Individual Guarantor;
(i)    Year-End Financials. Delivery to and approval by Lender of the Borrower’s
annual audited consolidated financial statements for the fiscal year ending on
December 31, 2013;




--------------------------------------------------------------------------------




(j)    Payoff Letters. Payoff letters from Bank of America, N.A. in form and
substance satisfactory to Lender;
(k)    Other. Such other documents as Lender may reasonably request.
4.2    All Advances. After the Closing Date, Lender’s obligation to make
Advances under the Note is subject to the following additional Conditions
Precedent, which must be satisfied each time an Advance is requested:
(a)    Maximum Revolver Availability. The amount of any requested Advance is
less than the Maximum Revolver Availability;
(b)    Representations. The representations of the Borrower contained in
Article 3 shall be true and correct as of the date of the requested Advance,
except as to (i) representations and warranties expressly made as of a specified
date, which shall remain true and correct as of such specified date, and (ii)
changes occurring after the Closing Date caused by transactions permitted under
the Loan Agreement;
(c)    Material Adverse Event. No Material Adverse Event has occurred and is
continuing; and
(d)    No Default. No Default or Event of Default has occurred and continues to
exist.
ARTICLE 5    


AFFIRMATIVE COVENANTS
Borrower covenants that, during the term of this Agreement (including any
extensions hereof) and until all Indebtedness shall have been finally paid in
full and all Indebtedness shall have been fully discharged, unless Lender shall
otherwise first consent in writing, the Borrower shall:
5.1    Financial Statements and Reports. Promptly furnish to Lender:
(a)    Annual Reports. As soon as available, and in any event within one hundred
fifty (150) days after the close of each fiscal year end of the Borrower, cause
the Lender to receive the annual audited consolidated financial statements of
the Borrower, certified by KPMG or such other public accountant firm of the
Company reasonably acceptable to Lender, which financial statements set forth
the balance sheet, related statements of income, and cash flows as at the end of
such year, all prepared in accordance with GAAP;
(b)    Quarterly Reports. As soon as available and in any event within
forty-five (45) days of each quarter end, cause to be delivered to Lender the
company prepared consolidated financial statements of the Borrower, setting
forth the balance




--------------------------------------------------------------------------------




sheet of the Borrower and the related statements of income, and cash flows as of
the end of such quarter, all prepared in accordance with GAAP and certified by
the Borrower’s chief financial officer as being true and accurate;
(c)    Compliance Certificate. As soon as available, and in any event within
forty-five (45) days of the last day of the end of each fiscal quarter, the
Borrower shall deliver to Lender a Compliance Certificate evidencing Borrower’s
compliance or noncompliance with the financial covenant(s) set forth herein;
(d)    Rule 10b5-1 Trading Plan. As soon as available and in any event within
fifteen (15) days of each quarter end, cause to be delivered to Lender (i)
copies of its Rule 10b5-1 trading plan, and (ii) a summary of any repurchase or
redemption during the prior fiscal quarter outside the parameters of any
applicable Rule 10b5-1 trading plan.
(e)    Other Information. Promptly upon its becoming available, deliver such
other material information about Borrower, the Guarantors, the Collateral, or
the Indebtedness as Lender may reasonably request from time to time.
5.2    Taxes and Other Liens. Pay and discharge, and cause each Guarantor to pay
and discharge, prior to delinquency, all taxes, assessments, and governmental
charges or levies imposed upon it or upon any of its income or Property as well
as all claims of any kind (including claims for labor, materials, supplies, and
rent) which, if unpaid, might become a Lien upon any or all of its Property;
provided, however, that neither the Borrower nor any Guarantor shall be required
to pay any such tax, assessment, charge, levy, or claim if the amount,
applicability, or validity thereof shall currently be contested in good faith by
appropriate proceedings diligently conducted, no Lien attaches to any of the
Property of Borrower and/or any Guarantor or Borrower or any Guarantor, as
applicable, has established reserves therefor adequate under GAAP.
5.3    Maintenance. Maintain, and cause each Guarantor to maintain, their
respective organizational existence, name, rights, and franchises.
5.4    Further Assurances. Promptly cure, and cause each Guarantor to cure, any
defects in the creation, issuance, and delivery of the Loan Documents to which
it is a party. Borrower at its expense promptly will execute and deliver, and
cause each Guarantor to execute and deliver, to Lender upon request all other
and further documents, agreements, and instruments reasonably required in order
to comply with or accomplish the covenants and agreements of the Borrower and
all Guarantors in the Loan Documents, or to evidence further and to describe
more fully any Collateral intended as security for the Indebtedness or to
correct any omissions in the Loan Documents, or to state more fully the
Indebtedness and agreements set out in any of the Loan Documents, or to perfect,
protect, or preserve any Liens created pursuant to any of the Loan Documents, or
to make any recordings, to file any notices or to obtain any consents as may be
reasonably necessary or appropriate in connection therewith.




--------------------------------------------------------------------------------




5.5    Accounts and Records. Keep books of record and account, and cause each
Guarantor to keep books of record and account, in which full, true, and correct
entries will be made of all dealings or transactions in accordance with GAAP,
except only for changes in accounting principles or practices with which
Borrower’s certified public accountants concur and which changes have been
reported to Lender in writing and with an explanation thereof.
5.6    Notice of Certain Events. Promptly give to Lender, if Borrower learns of
the occurrence of any of the following events, notice of (a) any event that
constitutes a Default or an Event of Default, together with a detailed statement
by a responsible officer of the Borrower of the steps being taken as a result
thereof; or (b) the receipt of any notice from, or the taking of any other
action by, the holder of any promissory note, debenture, or other evidence of
Debt of the Borrower and/or any Guarantor or of any security (as defined under
the Securities Act of 1933, as amended) of the Borrower and/or any Guarantor
with respect to a claimed default, together with a detailed statement by a
responsible officer of the Borrower and/or any Guarantor specifying the notice
given or other action taken by such holder and the nature of the claimed default
and what action the Borrower and/or any Guarantor is taking or proposes to take
with respect thereto; or (c) any legal, judicial, or regulatory proceedings
affecting the Borrower or any Guarantor in which the amount involved is material
and is not covered by insurance or which, if adversely determined, would have a
Material Adverse Effect; or (d) any dispute between the Borrower or any
Guarantor and any governmental or regulatory authority or any other person,
entity, or agency which, if adversely determined, would have a Material Adverse
Effect; or (e) any Material Adverse Change, either individually or in the
aggregate, in the assets, liabilities, financial condition, business,
operations, affairs, or circumstances of the Borrower from those reflected in
the financial statements of the Borrower delivered to Lender pursuant to this
Agreement or from the facts warranted or represented in any Loan Document.
5.7    Compliance with Laws. Observe and comply, and cause each Guarantor to
observe and comply, (to the extent necessary so that any failure will not have a
Material Adverse Effect) with all applicable laws, statutes, codes, acts,
ordinances, orders, judgments, decrees, injunctions, rules, regulations,
certificates, franchises, permits, licenses, authorizations, and requirements of
all federal, state, county, municipal, and other governments, including without
limitation all Environmental Laws.
5.8    ERISA Information and Compliance. Except to the extent that a failure to
do so will not have a Material Adverse Effect, comply, and cause each Guarantor
to comply, with ERISA and all other applicable laws governing any pension or
profit sharing plan or arrangement to which the Borrower or any Guarantor is a
party or is otherwise subject. The Borrower and any Guarantor shall provide
Lender with notice of any “reportable event” or “prohibited transaction” or the
imposition of a “withdrawal liability” within the meaning of ERISA.
5.9    Insurance. Obtain and maintain in full force and effective the following:
(a)    Hazard insurance, including, without limitation, coverage for fire,
vandalism, malicious mischief, earthquake, and windstorm damage, which
insurance: (i) must be issued by an insurance company reasonably acceptable to
Lender and licensed to transact business in Tennessee, (ii) must contain a
standard mortgagee clause designating the Lender, its successors and assigns, as
additional insured, and (iii) must contain provisions for written notice to
Lender at least thirty (30) days prior to any cancellation, termination, or
modification thereof or of any coverage, provided that if such cancellation or
termination is due to non-payment of premiums, the time period for such notice
may not be less than ten (10) days;
(b)    Public liability insurance issued by an insurance company acceptable to
Lender in such amounts and containing such terms as acceptable to Lender, naming
Lender as an additional insured; and
(c)    All such other insurance as required by the provisions of any other Loan
Documents.




--------------------------------------------------------------------------------




ARTICLE 6    


NEGATIVE COVENANTS
The Borrower covenants and agrees that, during the term of this Agreement and
until all Indebtedness shall have been finally paid in full and all Indebtedness
shall have been fully discharged, unless Lender shall otherwise first consent in
writing, Borrower will not, nor will Borrower permit any Guarantor, either
directly or indirectly:
6.1    Nature of Business. Suffer or permit any Material Adverse Change to be
made in the character of the business it or any Guarantor engages in as of the
Closing Date.
6.2    Mergers, Etc. Merge or consolidate, or allow any Guarantor to merge or
consolidate, with or into any other Person except through a permitted
Acquisition and unless the Borrower or such Guarantor is the surviving entity.
6.3    Proceeds of Loan. Permit the proceeds of the Loan to be used for any
purpose other than those permitted under this Agreement.
6.4    Change in Control. Permit any Change in Control of Borrower or any
Guarantor.
6.5    Notice of Additional Debt. Incur or permit any of the Guarantors to incur
any additional Debt without Lender’s prior written consent with the exception of
unsecured borrowings, purchase money loans, and capital lease obligations less
than $2,000,000 in the aggregate for the Borrower and the Guarantors combined in
any fiscal year; provided that, prior to any such additional Debt, Borrower
shall provide evidence satisfactory to Lender, in form and substance, that no
Event of Default will occur or shall be threatened as a result of the incurrence
of such additional Debt.
6.6    Liens. Voluntarily or involuntarily permit, or allow any Guarantor to
permit, any lien or encumbrance to attach to its assets excluding liens in favor
of Lender and Liens securing any purchase money Debt permitted under Section 6.5
above.
6.7    EBIT to Interest Expense Ratio. Permit the EBIT to Interest Expense Ratio
of Borrower and its Subsidiaries to be less than the following for the following
time periods:
RATIO
TIME PERIOD
1.00 to 1.00
Quarter ending as of June 30, 2014
1.50 to 1.00
Quarter ending as of September 30, 2014
2.00 to 1.00
Quarter ending as of December 31, 2014 and each fiscal quarter thereafter

6.8    Funded Debt Ratio. Permit the Funded Debt Ratio of the Borrower as
calculated for the Borrower and its Subsidiaries at the end of each fiscal
quarter on a rolling four quarter basis to exceed 2.00 to 1.00; provided, that
in the event that all outstanding amounts evidenced by the Note are secured by
cash pursuant to such documentation as required by Lender, then this financial
covenant shall not be applicable.
6.9    Subsidiaries. Create or acquire any Subsidiary except through a permitted
Acquisition; provided that if the Lender, in its discretion, consents to the
creation or acquisition of any Subsidiary, then such approved Subsidiary shall
be required to execute and provide such documentation as required by Lender to
become a Guarantor hereunder and to grant a first perfected security interest in
favor of Lender in all of its assets to secure repayment by Borrower of all
Indebtedness.
6.10    Dividends, Loans, Advances to Others, Etc. Take, or permit any Guarantor
to take, any of the following actions: (a) pay any dividends, (b) make any
distribution of cash or assets to its directors, shareholders, or officers, (c)
extend a loan to any Person, or (d) make an investment in any Person other than
in a Subsidiary that becomes a Guarantor and that grants a first perfected
security interest in its assets in favor of Lender; provided, however, that
Cumberland Emerging Technologies Inc. is not required to become a Guarantor or
grant any such security interest in favor of Lender.
6.11    Sale of Assets. Sell or transfer any assets to any Person (i) outside
the ordinary course of business or (ii) in excess of $100,000 in the aggregate
in any fiscal year.
6.12    Repurchase or Redemption of Stock. Borrower shall not be permitted to
repurchase or redeem shares of its stock or that of any Subsidiary except that
Borrower may repurchase or redeem such stock in an aggregate amount of no more
than $12,000,000 during the term of the Note; provided that the Borrower at all
times shall maintain cash liquidity in an amount equal to the aggregate amount
used by Borrower to repurchase or redeem shares of its stock or that of any
Subsidiary; provided further that this Section 6.12 shall not apply to the stock
of Cumberland Emerging Technologies Inc.
6.13    Acquisition. Borrower may not make any Acquisition, unless: (a) no
Default or Event of Default under the Note has occurred or is threatened, and
(b) prior to any such Acquisition, Borrower delivers to Lender a pro forma
“Post-Acquisition” calculation of the financial covenants, which pro-forma
calculation shall establish to Lender’s satisfaction that the Acquisition shall
not cause the required financial covenants to be violated.
6.14    Change in Business. Engage in any business in which Borrower and any
Guarantor is not currently engaged, except for complimentary lines of business
approved in writing by Lender.
6.15    CEO. Permit a change to the position of Chief Executive Officer of the
Borrower.




--------------------------------------------------------------------------------




6.16    Cumberland Emerging Technologies, Inc. Extend a loan or downstream
monies in excess of $100,000.00 in the aggregate to Cumberland Emerging
Technologies, Inc. without the express prior written consent of Lender.
ARTICLE 7    


EVENTS OF DEFAULT
7.1    Events of Default. Any of the following events shall be considered an
Event of Default (and shall be considered a Default pending the passage of time,
giving of notice or other condition specified below):
(a)    Principal and Interest Payments. Borrower fails to pay any amount due
hereunder, under the Note (including without limitation principal and interest
payments) or any other Loan Document within ten (10) days of the applicable due
date; provided, however, no grace period shall be permitted for the final
payment of principal and interest due on any applicable maturity date; or
(b)    Representations and Warranties. Any representation, warranty, statement
(including financial statements), certification or data made or furnished by or
on behalf of the Borrower or any Guarantor in connection with this Agreement or
any other Loan Document is incorrect in any material respect as of the date as
of which the facts therein set forth were stated or certified; or
(c)    Obligations. The Borrower or any Guarantor fails to perform any of the
promises, covenants or obligations contained in or required by this Agreement,
the Note, or any other Loan Document within ten (10) days of Borrower’s or
Guarantor’s, as applicable, receipt of written notice of such failure; provided
no notice and cure period shall be applicable to a violation of Section 5.3,
Section 5.6, Section 5.9, and Article 6; or
(d)    Involuntary Bankruptcy or Receivership Proceedings. Any of the following
events or conditions occurs with respect to the Borrower or any Guarantor and is
not dismissed within sixty (60) days: (i) a receiver, custodian, liquidator, or
trustee of itself or of any of its respective Property is appointed by the order
or decree of any court or agency or supervisory authority having jurisdiction;
or (ii) any of its Property is sequestered by court order; or (iii) a petition
is filed against it under any state or federal bankruptcy, reorganization, debt
arrangement, insolvency, readjustment of debt, dissolution, liquidation or
receivership law of any jurisdiction, whether now or hereafter in effect; or
(e)    Voluntary Petitions. Borrower or any Guarantor files (or takes formal
company action authorizing the filing of) a voluntary bankruptcy petition or
other petition to seek relief under any provision of any bankruptcy,
reorganization, debt arrangement, insolvency, readjustment of debt, dissolution
or liquidation law of any




--------------------------------------------------------------------------------




jurisdiction or consents to the filing of any such petition against it under any
such law; or
(f)    Assignments for Benefit of Creditors, Etc. Borrower or any Guarantor
makes an assignment for the benefit of its creditors, or admits in writing its
inability to pay its debts generally as they become due, or consents to the
appointment of a receiver, trustee, or liquidator of itself or of all or any
part of its Property; or
(g)    Cross-Default on Other Debt or Security. Subject to any applicable grace
period or waiver prior to any due date, (i) Borrower or any Guarantor fails to
make any payment due on any of its Debt, in excess of $250,000.00, and (ii) any
trustee or any holder of such Debt accelerates all of such debt so as to become
due prior to its stated maturity or its regularly scheduled dates of payment; or
(h)    Undischarged Judgments. Any court or other governmental authority renders
judgment against the Borrower or any Guarantor for the payment of money in
excess of $250,000, payment of which is not fully covered by valid collectible
insurance or for which execution is not stayed by bond or otherwise; or
(i)    Default Under Loan Documents. A default shall occur under any other Loan
Document; or
(j)    Change in Control. A Change in Control of the Borrower or any Guarantor
occurs; or
(k)    Material Adverse Change. A reasonable determination by Lender that a
Material Adverse Change in the business or financial condition of the Borrower
or any Guarantor has occurred, or that a Material Adverse Change has occurred in
the value of the Collateral, or that any other circumstance or event has created
a Material Adverse Change; or
(l)    Cessation of Business, Etc. The liquidation of the Borrower or any
Guarantor, or the termination or suspension of business of the Borrower or any
Guarantor; or
(m)    Sale of Assets. The sale of all or substantially all of the assets of the
Borrower or any Guarantor other than in the ordinary course of business; or
(n)    Defaults to Lender. Borrower or any Guarantor defaults to Lender in the
performance under any indebtedness or Debt owed to Lender; or
(o)    Fraud. The Borrower or any Guarantor commits fraud.
7.2    Remedies. Upon the occurrence of an Event of Default, Lender may declare
the entire principal amount of all Indebtedness then outstanding, including
interest accrued thereon, to be immediately due and payable without




--------------------------------------------------------------------------------




presentment, demand, protest, notice of protest, or dishonor or other notice of
default of any kind, all of which the Borrower hereby expressly waives, and, at
Lender’s sole discretion and option, all obligations of Lender under this
Agreement shall immediately cease and terminate unless and until Lender shall
reinstate such obligations in writing. Such acceleration and cessation of
Lender’s obligations shall occur automatically, without any declaration by
Lender or any notice, upon the occurrence of an Event of Default under Section
7.1(d), (e) or (f). Upon the occurrence of any Event of Default, Lender may also
exercise all rights against any of the Collateral described in the Security
Documents or afforded a creditor under applicable law, and/or bring an action to
protect or enforce its rights under the Loan Documents or seek to collect the
Indebtedness by any lawful means. All remedies provided in this Agreement or in
any other Loan Documents shall be cumulative, in addition to all other remedies
available to Lender under the principles of law and equity or pursuant to any
other body of law, statutory or otherwise, and the exercise or partial exercise
of any such right or remedy shall not preclude the exercise of any other right
or remedy.
7.3    Right of Set‑off. Upon the occurrence and during the continuance of any
Event of Default, Lender is authorized, at any time and from time to time,
without notice to the Borrower (any such notice being expressly waived by the
Borrower), to set‑off and apply any and all deposits (general or special, time
or demand, provisional or final) at any time held and other indebtedness at any
time owing by Lender to or for the credit or the account of the Borrower against
any and all of the Indebtedness, irrespective of whether or not Lender shall
have accelerated the Indebtedness or made any demand under this Agreement or the
Note and although such obligations may be unmatured.
7.4    Default. Upon the occurrence of a Default, the Lender, at its option and
without liability to the Borrower or to any other Person, may cease funding
Advances under the Note until such time as the Default is cured.
ARTICLE 8    


GENERAL PROVISIONS
8.1    Notices. All notices, requests, demands, directions and other
communications (collectively “Notices”) required under this Agreement shall be
in writing and shall be sent by hand, by registered or certified mail return
receipt requested or by overnight courier service maintaining records of
receipt, in all cases with charges prepaid. Any such properly given notice shall
be effective upon the earlier of receipt or (a) the date delivered by hand, or
(b) the third Business Day after being mailed, or (c) the following Business Day
if sent by overnight courier service. All notices shall be sent to the
applicable party at its address (or facsimile number) set forth below or in
accordance with the last written direction from such party to the other party
hereto:




--------------------------------------------------------------------------------




Borrower:


Cumberland Pharmaceuticals Inc.
Attn: Chief Financial Officer
2525 West End Avenue
Suite 950
Nashville, TN 37203
Lender:
SunTrust Bank
401 Commerce St., Suite 4400
Nashville, Tennessee 37219
Attn: Tim Bewley, First Vice President
8.2    Invalidity. If any one or more of the provisions contained in any Loan
Document for any reason shall be held invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of any Loan Document.
8.3    Term of This Agreement. This Agreement shall be binding on the Borrower
as long as any portion of the Indebtedness remains outstanding or Lender has any
obligations to make Advances hereunder, except that each Borrower’s
representations, warranties, and indemnity agreements shall survive the payment
in full of the Indebtedness and the termination of this Agreement.
8.4    Successors and Assigns. No Borrower shall assign its rights or delegate
its duties under this Agreement or any other Loan Document. All covenants and
agreements made by or on behalf of the Borrower in any Loan Document shall bind
such Borrower’s successors and assigns and shall inure to the benefit of Lender
and its successors and permitted assigns.
8.5    Participation. Lender shall have the right to enter into one or more
participation or syndication agreements with one or more participating lenders
approved by Lender on such terms and conditions as Lender shall deem advisable.
8.6    Waivers. As provided in T.C.A. Section 47‑50‑112, no custom, conduct,
action or course of dealing on the part of Lender, its officers, employees,
consultants, or agents, nor any failure or delay by Lender with respect to
exercising any right, power, or privilege of Lender under the Note, this
Agreement, or any other Loan Document shall operate as a waiver thereof, except
as otherwise provided in this Agreement. Lender may from time to time waive any
requirement hereof, including any of the Conditions Precedent, but no waiver
shall be effective unless in writing and signed by Lender. The execution by
Lender of any waiver shall not obligate Lender to grant any further, similar, or
other waivers.
8.7    Amendments. This Agreement may not be modified or amended except in
writing signed by the Borrower and Lender.
8.8    Governing Law. This Agreement, the Note, and the other Loan Documents
constitute a contract made under, and shall be construed in accordance with and
governed by, the laws of the State of Tennessee.
8.9    No Fiduciary Relationship. Nothing contained herein or in any related
document shall be deemed to create any partnership, joint venture or other
fiduciary relationship between Lender and the Borrower for any purpose.
8.10    Nature of Commitment. Lender’s obligation to make Advances shall be
deemed to be pursuant to a contract to make a loan or to extend debt financing
or financial accommodations to or for the benefit of the Borrower within the
meaning of Sections 365(c)(2) and 365(e)(2)(B) of the United States Bankruptcy
Code, 11 U.S.C. § 101 et seq.
8.11    Governance; Exhibits. The terms of this Agreement shall govern if
determined to be in conflict with the terms or provisions in any other Loan
Document. The exhibits attached to this Agreement are incorporated in this
Agreement and shall be considered a part of this Agreement except that in the
event of any conflict between an exhibit and this Agreement or another Loan
Document, the provisions of this Agreement or the Loan Document, as the case may
be, shall prevail over the exhibit.
8.12    Time of Essence. Time is of the essence with regard to each and every
provision of this Agreement.
8.13    Costs, Expenses, and Taxes. The Borrower agrees to pay on demand all
out‑of‑pocket costs and expenses of Lender (including the reasonable fees and
out‑of‑pocket expenses of Lender’s attorneys, paralegals, accountants, auditors,
and consultants) incurred by Lender in connection with the preparation,
execution, delivery, administration, interpretation, amendment, waiver or
enforcement of this Agreement or the other Loan Documents, or in the protection
of Lender’s rights under the Loan Documents (including any suit for declaratory
judgment or interpretation of the provisions hereof and any bankruptcy,
insolvency or condemnation proceedings involving the Borrower, its Property,
and/or any Collateral); provided that with regard to litigation costs, the
Lender shall be entitled to recover such costs only in the event that it is the
prevailing party. In addition, the Borrower agrees to pay, and to hold Lender
harmless from all liability for, any stamp, recording, intangibles or other
taxes (including taxes under Tennessee Code Annotated Section 67‑4‑409 due upon
the recordation of financing statements) payable in connection with the
execution or delivery of this Agreement, the Advances, the Collateral, or the
issuance or delivery of the Note or any other Loan Documents, excluding,
however, taxes based upon the income or assets of Lender. Upon Lender’s request,
the Borrower shall promptly reimburse Lender for all amounts expended, advanced,
or incurred by Lender in endeavoring to satisfy any obligation of any Borrower
under this Agreement or any other Loan Documents, or to perfect a Lien in favor
of Lender, or to protect the Properties or business of any Borrower or to
collect the Indebtedness, or to enforce or protect the rights of Lender under
this Agreement or any other Loan Document, including all court costs, attorney’s
and paralegal’s fees, fees of auditors and accountants, and investigation
expenses reasonably incurred by Lender in connection with any such matters, and
all such amounts shall bear interest at the Default Rate until paid in full. All
obligations under this Section shall be part of the Indebtedness and shall
survive any termination of this Agreement.
8.14    Counterparts. This Agreement may be executed in any number of
counterparts or counterpart signature pages (by facsimile transmission or
otherwise), each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.




--------------------------------------------------------------------------------




8.15    Distribution of Information. The Borrower hereby authorizes Lender, as
Lender may elect in its sole discretion, to discuss with and furnish to any
affiliate of Lender, to any government or self‑regulatory agency with
jurisdiction over Lender, or to any participant or prospective participant, all
financial statements, audit reports and other information pertaining to the
Borrower whether such information was provided by the Borrower or prepared or
obtained by Lender or third parties. Neither Lender nor any of its employees,
officers, directors or agents make any representation or warranty regarding any
audit reports or other analyses of the Borrower which Lender may elect to
distribute, whether such information was provided by the Borrower or prepared or
obtained by Lender or third parties, nor shall Lender or any of its employees,
officers, directors or agents be liable to any Person receiving a copy of such
reports or analyses for any inaccuracy or omission contained in such reports or
analyses or relating thereto.
8.16    Jurisdiction; Venue; Service of Process. THE BORROWER HEREBY IRREVOCABLY
CONSENTS TO THE JURISDICTION OF THE COURTS LOCATED IN DAVIDSON COUNTY,
TENNESSEE, INCLUDING WITHOUT LIMITATION FEDERAL COURTS SITTING IN THE MIDDLE
DISTRICT OF TENNESSEE AND THE CHANCERY COURT FOR DAVIDSON COUNTY, TENNESSEE, FOR
ANY SUIT BROUGHT OR ACTION COMMENCED IN CONNECTION WITH THIS AGREEMENT, ANY OF
THE INDEBTEDNESS OR OBLIGATIONS, ANY COLLATERAL, OR ANY RELATIONSHIP BETWEEN
LENDER AND THE BORROWER, AND AGREES NOT TO CONTEST OR CHALLENGE VENUE IN ANY
SUCH COURTS.
8.17    Jury Waiver. THE BORROWER HEREBY KNOWINGLY, WILLINGLY AND IRREVOCABLY
WAIVES ITS RIGHTS TO DEMAND A JURY TRIAL IN ANY ACTION OR PROCEEDING INVOLVING
THIS AGREEMENT, ANY OF THE INDEBTEDNESS OR OBLIGATIONS, ANY COLLATERAL, OR ANY
RELATIONSHIP BETWEEN LENDER AND THE BORROWER. THE BORROWER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND
HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS SECTION MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
8.18    Waiver of Certain Damages. IN ANY ACTION TO ENFORCE THIS AGREEMENT, THE
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS UNDER
THE LAWS OF ANY STATE TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN ACTUAL DIRECT DAMAGES.




--------------------------------------------------------------------------------




8.19    Entire Agreement. This Agreement represents the entire agreement between
the parties hereto except for such other agreements set forth in the Loan
Documents, superseding any and all other agreements, promises or representations
existing prior to or made simultaneously with this Agreement. Any oral
statements regarding the subject matter of this Agreement are merged herein.
ARTICLE 9    


DEFINITIONS AND USAGE
9.1    Defined Terms. In addition to other words and terms defined in the
preamble hereof or elsewhere in this Agreement, the following terms shall have
the following meanings herein, unless the context expressly requires otherwise:
“Acquisition” means a stock purchase transaction and/or an asset purchase
transaction of an entity engaged in the same or substantially the same business
as the Borrower or which is engaged in a complimentary business to that of
Borrower.
“Advance” means any advance or other extension of credit made by Lender to
Borrower under the Note.
“Affiliate” means a Person that directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with
Borrower. The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, firm or corporation whether through the ownership of voting securities,
by contract or otherwise.
“Base Rate” means the rate of interest established from time to time and
announced by Lender as its “prime rate,” such rate being an interest rate used
as an index for establishing rates on loans. The Base Rate shall be determined
daily to reflect changes in the Base Rate.
“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks are authorized to close under the laws of the State of
Tennessee.
“Change in Control” means
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act of 1934, but excluding any employee benefit plan of
such Person or its Subsidiaries (excluding Cumberland Emerging Technologies
Inc.), and any Person acting in its capacity as trustee, agent or other
fiduciary or




--------------------------------------------------------------------------------




administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
Person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 50% or more of the stock of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or
(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
“Closing Date” means June 26, 2014.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all collateral securing or intended to secure the
Indebtedness, as described in Article 2 hereof.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A hereto.
“Conditions Precedent” means those matters or events that by the terms of the
Loan Documents must be completed or must occur or exist before Lender would
become obligated to fund any Advance, including, without limitation, those
matters described in Article 4 hereof.
“Debt” means all of a Person’s obligations, contingent or otherwise, that would
be classified on its balance sheet as its liabilities in accordance with GAAP,
including, in any event and without limitation, (a) liabilities secured by any




--------------------------------------------------------------------------------




mortgage, pledge or lien existing on Property owned by such Person, whether or
not the liability secured thereby has assumed by such Person; (b) all
indebtedness and other similar monetary obligations of such Person; (c) all
guaranties, obligations in respect of letters of credit, endorsements (other
than endorsements of negotiable instruments for purposes of collection in the
ordinary course of business), obligations to purchase goods or services for the
purpose of supplying funds for the purchase or payment of Debt of others and
other contingent obligations in respect of, or to purchase, or otherwise
acquire, or advance funds for the purchase of, Debt of others; (d) all
obligations of such Person to indemnify another Person to the extent of the
amount of indemnity, if any, that would be payable by such Person at the time of
determination; (e) the principal portion of all obligations of such Person under
capital leases (specifically excluding obligations under operating leases), (f)
all obligations of such Person to purchase or repurchase any accounts,
instruments, chattel paper or general intangibles, and (g) all obligations under
Hedging Agreements.
“Default” means the occurrence of any of the events specified in Section 7.1
hereof, even though any requirement for notice or lapse of time or other
condition precedent has not been satisfied.
“Default Rate” means Lender’s Base Rate plus 400 basis points per annum.
“Depository Pledge Agreement” means that certain Depository Pledge Agreement
dated of even by Borrower in favor of Lender, as such may be amended.
“EBIT” means for any period, the Net Income for such period, plus, without
duplication and to the extent deducted in computing Net Income for such period,
the sum of (a) Interest Expense, and (b) taxes, all as calculated in accordance
with GAAP.
“EBIT to Interest Expense Ratio” means: (a) EBIT divided by (b) Interest
Expense, all as calculated in accordance with GAAP as follows: (i) calculation
made as of June 30, 2014 shall be made for the quarter ending June 30, 2014
only; (ii) calculation made as of September 30, 2014, shall be made for the
combined quarters ending June 30, 2014 and September 30, 2014; (iii) calculation
made as of December 31, 2014 shall be made for the combined quarters ending June
30, 2014, September 30, 2014, and December 31, 2014; and (iv) calculation made
as of March 31, 2015 and as of each successive quarter end thereafter, shall be
made on a trailing four (4) quarter basis.
“EBITDA” means Net Income, plus to the extent deducted in determining Net
Income, and without duplication, the sum of (A) Interest Expense, (B) income tax
expense, (C) depreciation expense, (D) amortization expense, and (E) Non-Cash
Compensation Expense, determined at each fiscal quarter end on a rolling four
(4) quarter basis.




--------------------------------------------------------------------------------




“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any governmental authority, relating in
any way to the environment, preservation or reclamation of natural resources, or
the management, release or threatened release of any hazardous material.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.




--------------------------------------------------------------------------------




“Event of Default” means the occurrence of any of the events specified in
Section 7.1 hereof, provided that any requirement in Section 7.1 for notice or
lapse of time or other condition precedent has been satisfied.
“Funded Debt” means (1) all obligations for money borrowed, (2) all obligations
evidenced by a bond, indenture, note, letter of credit or similar instrument,
(3) all obligations under capital leases (excluding lease of office space), and
(4) all other obligations upon which interest charges are customarily paid.
“Funded Debt Ratio” means the ratio of Funded Debt divided by EBITDA, as
determined at the end of each fiscal quarter on a rolling four (4) quarter
basis.
“GAAP” means generally accepted accounting principles as in effect from time to
time.
“Guarantors” means each of Cumberland Pharma Sales Corp., and any permitted
future Subsidiary of the Borrower and/or any Guarantor and shall exclude
Cumberland Emerging Technologies Inc.
“Guaranty” means a guaranty agreement executed by each Guarantor in form and
substance acceptable to Lender whereby each Guarantor agrees, among other
things, to guarantee repayment of the Indebtedness to Lender.
“Hedging Agreement” shall mean and include any interest rate swap, cap, or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts, commodity agreements, or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values.
“Indebtedness” means any and all amounts and liabilities of any nature owing or
to be owing by Borrower to Lender from time to time in respect of the Loan,
whether now existing or hereafter incurred.
“Interest Expense” means interest expense (including without limitation the
interest component of any payments in respect of capital leases capitalized or
expensed during such period) determined for such fiscal quarter and the prior
three fiscal quarters.
“Lender’s Office” means the office of Lender located at the address set forth in
Section 8.1 hereof, as modified from time to time.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute, or contract, and including, without
limitation, the lien or security interest arising from a mortgage, encumbrance,
pledge, security agreement, conditional sale, trust receipt or a lease,
consignment, or bailment for




--------------------------------------------------------------------------------




security purposes. The term “Lien” includes reservations, exceptions,
encroachments, easements, rights‑of‑way, covenants, conditions, restrictions,
leases, and other title exceptions and encumbrances affecting any Property. For
the purposes of this Agreement, the Borrower shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, financing lease, or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.
“Loan” means the revolving credit facility described in Section 1.1 hereof.
“Loan Documents” means, collectively, all of the agreements, documents, papers
and certificates executed, furnished or delivered in connection with this
Agreement (whether before, at, or after the Closing Date) or at any time
evidencing or securing any of the Indebtedness, including, without limitation,
this Agreement, the Note, the Security Documents, the Guaranties, and all other
documents, certificates, reports, and instruments that this Agreement requires
or that were executed or delivered (or both) at Lender’s request.
“Material Adverse Effect” or “Material Adverse Change” means, as applicable, a
material adverse effect on, or material adverse change in, (a) the business,
operations or financial condition of the Borrower and/or the Guarantors, (b) the
value of the Collateral, (c) the ability of the Borrower or any Guarantor to
perform its obligations, as applicable, under any of the Loan Documents, or (D)
Lender’s ability to enforce the rights and remedies granted under this Agreement
or any of the other Loan Documents, in all cases whether attributable to a
single circumstance or event or an aggregation of circumstances or events.
“Maturity Date” means June 26, 2017.
“Maximum Revolver Amount” means the greater of: (1) the amount of cash against
which Lender holds a first perfected security interest on terms and conditions
acceptable to Lender and pursuant to documentation acceptable to Lender, or (2)
an amount which does not cause the most recent calculation of the Funded Debt
Ratio to exceed 2.00 to 1.00. If all Advances under the Loan are secured with
cash, then the Funded Debt Ratio limitation shall not apply.
“Maximum Revolver Availability” means the amount, if any, by which the Maximum
Revolver Amount exceeds the amount of all outstanding and unpaid Advances.
“Net Income” means for any period, the net income (or loss) of a Person for such
period determined in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any gains attributable to write-ups of assets, and (iii) any income (or loss) of
any Person accrued prior to the date it becomes a subsidiary or is merged into
or consolidated with such Person on the date that such Person’s assets are
acquired.




--------------------------------------------------------------------------------




“Non-Cash Compensation Expense” means non-cash compensation applicable to
employees and non-employees of Borrower, as reflected in a line item depicted on
Borrower’s financial statements and calculated in substantially the same manner
as calculated historically, provided, that, in no event shall the amount of
Non-Cash Compensation Expense used in the calculation of EBITDA exceed in any
period of determination an amount equal to $800,000.00.
“Note” means that certain Revolving Credit Note issued by Borrower to the order
of Lender in the principal amount of up to $12,000,000.00 dated June 26, 2014,
together with Addendum A attached thereto, as such may be amended and/or
restated from time to time.
“Notice of Revolving Borrowing” means a notice provided by Borrower to Lender
pursuant to Section 1.3 herein.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization, government, or any agency or political subdivision
thereof, or any other form of entity.
“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been made, by Borrower and covered by Title IV of ERISA
or to which Section 412 of the Code applies.
“Property” or “Properties” means any interest in any kind of property or asset,
whether real, personal, or mixed, or tangible or intangible.
“Security Agreements” means each Assignment and Security Agreement executed by
the Borrower and the Guarantors in favor of Lender dated June 26, 2014, as such
may be amended and/or restated from time to time.
“Security Documents” means any and all instruments creating, evidencing or
providing security at any time for the Indebtedness, including, without
limitation, the Security Agreements, Stock Pledge Agreement, Depository Pledge
Agreement, and all UCC financing statements filed in conjunction therewith.
“Stock Pledge Agreement” means that certain Stock Pledge Agreement entered into
by the Borrower in favor of Lender dated June 26, 2014, as such may be amended,
together with all stock powers and Regulation U forms, as may be applicable.
“Subsidiary” means, at the time as of which any determination is being made, any
corporation, partnership, or other entity of which more than fifty percent




--------------------------------------------------------------------------------




(50%) of the issued and outstanding voting securities is owned or controlled,
directly or indirectly, by any Person.
“UCC” means the Uniform Commercial Code as adopted in the State of Tennessee.
9.2    Computations; Accounting Principles. Where the character or amount of any
asset or liability or item of income or expense is required to be determined, or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, such determination or calculation, to the extent
applicable and except as otherwise specified in this Agreement, shall be made in
accordance with GAAP consistent with those in effect at the Closing Date.
9.3    General Construction; Captions. All definitions and other terms used in
this Agreement are equally applicable to the singular and plural forms thereof,
and all references to any gender include all other genders. The captions in this
Agreement are for convenience only, and in no way limit or amplify the
provisions hereof.




--------------------------------------------------------------------------------




9.4    UCC Terms. Terms used in this Agreement that are defined in the UCC shall
have the same meanings herein, except as otherwise expressly provided or
amplified (but not limited) herein.
9.5    References to Documents and Laws. All defined terms and references in
this Agreement with respect to any agreements, notes, instruments, certificates
or other documents shall be deemed to refer to such documents and to any
amendments, modifications, renewals, extensions, replacements, restatements,
substitutions and supplements of and to such documents. Unless otherwise
provided, all references to statutes and related regulations shall include any
amendments thereof and any successor statutes and regulations.
ENTERED INTO as of the date first written above.
BORROWER:


CUMBERLAND PHARMACEUTICALS
INC.
By: /s/ A.J. Kazimi
 
A.J. Kazimi
Chairman and Chief Executive Officer
 



LENDER:


SUNTRUST BANK
By: /s/ Tim Bewley
 
Tim Bewley
First Vice President
 













--------------------------------------------------------------------------------




SCHEDULE 3.18
COLLATERAL LOCATIONS,
LEASES, AND
STORAGE AGREEMENTS




Cardinal Health SPD
305 Tech Park Dr. Suite 113
LaVergne , TN 37086











--------------------------------------------------------------------------------




EXHIBIT A
COMPLIANCE CERTIFICATE




QUARTERLY COMPLIANCE CERTIFICATE




Date: As of the Quarter End:                 


To:     SunTrust Bank (“SunTrust”)
    
This certificate, which is duly signed by a senior officer of the Borrower
certifies that:


a)
Borrower is/is not in full compliance with all loan agreements, promissory notes
and other loan documents between Borrower and SunTrust. If not in compliance,
summarize below or on a separate attached page.



b)
The attached covenant calculations are/are not accurate and are/are not
calculated in accordance with the loan agreements. If the response is negative,
the following financial covenant violation(s) exist(s). If not in compliance,
summarize below or on a separate attached page.





Summarization of violations or other:












By:




___signed________________________________
Printed Name
Printed Title
Cumberland Pharmaceuticals Inc.

 
i
 




--------------------------------------------------------------------------------




FORM OF COVENANT COMPLIANCE CERTIFICATE
FINANCIAL COVENANT
(Calculated in accordance with GAAP)


Calculation Date:             




A.    EBIT to Interest Expense Ratio.
•Net Income                        $            
•Plus Interest Expense                    $            
•Plus Taxes                        $            
Equal:        EBIT (Numerator)            $            
Divided by
•
Interest Expense (Denominator)            $            



Ratio of Numerator to Denominator
(EBIT to Interest Expense Ratio):                            


Calculation shall not exceed the following ratios as of the quarters ending
below, all as calculated on a rolling four quarter basis:
RATIO
TIME PERIOD
1.00 to 1.00
Quarter ending as of June 30, 2014
1.50 to 1.00
Quarter ending as of September 30, 2014
2.00 to 1.00
Quarter ending as of December 31, 2014 and each fiscal quarter thereafter






--------------------------------------------------------------------------------






B.    Funded Debt Ratio.
·    Funded Debt    (Numerator)            $                
Divided By
·
EBITDA

•Net Income                $_________________
•Plus: Interest Expense        $_________________
•Plus: Income Tax Expense        $_________________
•Plus: Depreciation Expense        $_________________
•Plus: Amortization Expense        $_________________
•Plus: Non-Cash Compensation
        Expense            $            
•Equals: EBITDA (Denominator)    $            


Ratio of Numerator to Denominator
(Funded Debt Ratio):                            
Calculation shall not exceed 2.00 to 1.00, all as calculated on a rolling four
quarter basis





